--------------------------------------------------------------------------------

Exhibit 10.15


Confirmation and Commitment Letter Regarding the Historical Evolution Related
Matters
Regarding ACM Research (Shanghai), Inc.
As the controlling shareholder of ACM Research (Shanghai), Inc. (hereinafter
referred to as the “issuer”), the enterprise now makes the following commitment
with respect to the matters related to the issuer’s historical evolution:
1. In December 2006, the registered capital of the issuer’s predecessor, ACM
Research (Shanghai), Inc. (hereinafter referred to as “ACMSH”) increased from
USD $1.2 million to RMB 174 million, of which the enterprise has performed
valuation on the 45 patents for copper plating equipment and stress-free
polishing equipment in the semiconductor copper process that it had obtained and
the 62 patents being applied for at the time of valuation, as well as the
exclusive license to use the patent technology and proprietary technology that
will be applied for in the future development process, and an estimated price of
RMB 84 million shall be provided as capital contribution to ACMSH. On January
31, 2007, the enterprise and ACMSH signed the Technology Licensing Agreement,
but ACMSH failed to comply with the Technology Import and Export Management
Regulations of the People’s Republic of China, Technology Import and Export
Contract Registration Management Measure” and other relevant provision in the
registration of technology import contracts for the Technology License
Agreement. In this regard, the enterprise confirms and promises: The above
mentioned capital contribution is true and effective. The enterprise has
fulfilled its capital contribution obligations in full and on time. If the
issuer is fined by the relevant government department for failing to register
the technology import contract in the above mentioned Technology License
Agreement, the enterprise will compensate the issuer for the fines in full in
accordance with law.
2. In accordance with the Joint Venture Contract signed by the enterprise and
Shanghai Venture Capital Co., Ltd. on March 19, 2007, the enterprise shall pay
2.5 million yuan in cash capital contribution and 37.5 million yuan in fixed
assets capital contribution within 60 days (that is, June 24, 2007) after the
new Business License for Corporate Legal Entity (April 25, 2007) is issued by
ACMSH, however, the actual capital contribution time of the enterprise does not
comply with the above mentioned provisions of the Joint Venture Contract. In
this regard, the enterprise confirms and promises: As of the date of issuance of
this letter, the other shareholders and creditors of the issuer and its
predecessor ACMSH have not raised any objections or claims for breach of
contract for the enterprise’s failure to pay its registered capital on time. The
above mentioned failure of the enterprise to pay its capital contribution on
time has not damaged the legitimate rights and interests of the issuer and its
predecessor, ACMSH, creditors, and other shareholders, and there are no disputes
or potential disputes.
Confirmation and commitment are hereby made.
(There is no text below on this page)



--------------------------------------------------------------------------------

(There is no text on this page, it is the signature page of the Confirmation and
Commitment Letter Regarding the Historical Evolution Related Matters of ACM
Research (Shanghai), Inc.)





 
ACM RESEARCH, INC.
         
Signature: /s/ Hui Wang
     
Name: HUI WANG
     
Title: Authorized representative
         
Date: Year Month Day






--------------------------------------------------------------------------------